DETAILED ACTION

The present application (Application No. 14/791,874), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 18 July, 2022, has been entered.


Status of Claims

Claim 1, is amended. Claim 3, was previously canceled. Therefore, claims 1-2, 4-7, are pending and addressed below.

	
 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US 2007/0214049) (hereinafter “Postrel4049”) in view of Ellanti et al. (US 2010/0088716) (hereinafter “Ellanti8716”), further in view of Salvatori et al. (US 2003/0035646) (hereinafter “Salvatori5646”), and further in view of Pal (HU 0500794) (hereinafter “Pal0794”).
Examiner’s note: For the purpose of examining the instant claims, a Google Patents, English machine translation of Pal (HU 0500794) is used (https://patents.google.com/patent/HU0500794A2/en?oq=HU+0500794).

Regarding claim 1, Postrel4049 discloses a method for preventing the skipping of digital media content, comprising the steps of:
(receiving the digital media content). (see at least Postrel4049, ¶60, 69, 72). 
(receiving at the web portal from the user the user code to unlock the trivial section). (see at least Postrel4049, ¶17, 64).
(identifying advertiser demographic and sociological data of the user). (see at least Postrel4049, ¶76, 115, 154).
(transmitting to the advertiser demographic and sociological data of the use). (see at least Postrel4049, ¶76, 115, 154).
 (providing a loyalty program at the web portal allowing the user to interact with the advertiser, partially separate from the physical media and allowing the user to bid on a product advertised by the digital media content by using loyalty points of the user). (see at least Postrel4049, ¶30-31, 64, 93).
(increasing the loyalty points of the user at the web portal when the user answers a question correctly in the trivial section). (see at least Postrel4049, ¶27-28, 31).
Postrel4049 does not explicitly disclose:
a computer program product for managing reputation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising.
(playing the digital media content stored on the physical disc on a screen, wherein the physical disc stores a message to be displayed to a user when the digital media content is played to the user, wherein the message instructs the user to register at a web portal).
(digital media content on physical media [...]) :
(identifying a portion of the digital media content to disable remote control functionality). 
(disabling the remote control functionality of the portion of the digital media content).
(displaying, on the screen, the message to the user to register at the web portal when the digital media content stored on the physical disc is played).
(sending an email to the user with a question link that leads the user to the web portal after the user registers at the web portal).
 (after the user clicks the question link, displaying at the web portal a message requesting the user to enter to a user code to unlock a trivial section, wherein the user code is stored on the physical disc, and wherein the user code is retrievable by the user from the physical disc for entry into the web portal).
 (identifying advertiser demographic and sociological data of the use).
(transmitting to the advertiser demographic and sociological data of the use).
(providing a loyalty program at the web portal [...] partially separate from the physical media).
However, Postrel4049 teaches that a well-known problem in the art is the ability for content viewers to skip or fast-forward advertising/commercials via various time shifting techniques (Postrel4049, ¶4-5). Content is provided to viewers via television broadcast (Postrel4049, ¶16). Postrel4049 teaches that a viewer registers with the reward system (Postrel4049, ¶25), and can subsequently log-in to participate in trivia-/question-based content (e.g. textual message superimposed on top of a program inviting the viewer to log into a rewards website to obtain reward points) (Postrel4049, ¶69, 72, 74-75). In addition, ad/reward content can include a message such as "LOG ONTO APPLE.COM AND ENTER THE COLOR OF THE IPOD IN THIS AD AND GET A FREE DOWNLOAD OF A NEW SONG" via text entry box (Postrel4049, ¶64). Other possible mechanism include using remote control buttons to activate/trigger the reward process (Postrel4049, ¶60). The ad/reward content can include a keyword, a code number or the like, where the viewer can enter a special code to receive reward points (Postrel4049, ¶60, 69). Postrel4049 teaches that its reward points are traceable to show that the data entered by the user (i.e. code) to obtain the reward points would be linked to that show by the program operator (e.g. so when the viewer enters code "12345", the system will understand that the viewer has just watched a certain new show, since that code word was provided during broadcast of that new show) (Postrel4049, ¶75).
In addition, Ellanti8716 teaches a digital media advertising implementation in which DVD-type mediums are compiled with content as well as both skippable and non-skippable advertisement slots (see at least Ellanti8716, ¶69). Ellanti8716 also teaches that the digital content can be distributed on various forms of digital media including DVDs, file downloads, VOD or streaming (see at least Ellanti8716, ¶61). Ellanti8716 teaches the DVD medium and DVD players utilized include Internet capabilities allowing for content interaction (e.g. selecting hyperlinked advertisement content) (see at least Ellanti8716, ¶79, 118, 140-142).
Finally, Salvatori5646 teaches an interactive DVD media which provide a user code allowing the user to access the media and other elements including incentives by entering the code and performing a verification process (see at least Salvatori5646, fig. 1, "32/34/36/38/40", ¶20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Postrel4049 to include the specific physical medium element and the use thereof, the capability of disabling remote control functionality, and the specific message-based and email-/link-based implementations of the registration and trivia limitations of the claim. The rationale for combining in this manner is that Postrel4049, Ellanti8716 and Salvatori5646 are all directed towards implementing digital media advertising, and both Postrel4049 and Ellanti8716 teach the shortcomings in the art regarding users' ability to skip ad content are directed towards preventing advertisement skipping. Furthermore, the Examiner notes that as per a KSR "B" rationale, it would have been obvious for Postrel4049 to implement the specific DVD-type medium teachings of Ellanti8716, since this would be a simple substitution of one known element (i.e. interactive television broadcasted content in Postrel4049) for another (i.e. interactive DVD-type digital medium content in Ellanti8716) to obtain the predictable result of having another distribution format to implement their technique. This is particularly reasonable as Ellanti8716 already teaches the versatility and substitution of these kinds of distribution formats. Additionally, the Examiner understands that implementing the disabling of remote control functionality teachings of Ellanti8716 is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Postrel4049 to implement the teachings of Ellanti8716 to further incentivize users to view and interact with advertisement content, in addition to Ellanti's attempt to overcome the negative impact of skipping advertisements (Ellanti8716, ¶4-6). This is particularly reasonable as Postrel4049 (Postrel4049, ¶4-5) already discloses the known problem in the art of the ability for content viewers to skip or fast-forward advertising/commercials via various time shifting techniques. Furthermore, the Examiner notes that Postrel4049 clearly teaches both a user registration technique, as well as the user being prompted to participate and interact with trivia-based questions, but Postrel4049 simply does not include the specific initial message-based request for registration or an email/link request for user trivia participation. However Postrel4049 teaches the general use and functionality of selectable links (see at least Postrel4049, ¶64, 97, 185-186, 189), and Postrel4049 also obtains email account information for a user (Postrel4049, ¶61) and the user utilizing email services (Postrel4049, ¶208). As such, the inclusion of the registration and question link elements in the claim would have been obvious for Postrel4049 to implement, as Postrel4049 already teaches the foundational capabilities of said limitations and would therefore be obvious to use as trigger/request mechanisms. Furthermore, the Examiner understands that implementing the user code teachings of Salvatori5646 is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Postrel4049 to implement the user code teachings of Salvatori5646 to ensure the user accessing the video is indeed the intended audience for the content as well as for any associated benefit, as well as an effective way to track whether the user has interacted with and/or completed the viewing of the content (see Salvatori5646, ¶20).

The combined system of Postrel4049, Ellanti8716 and Salvatori5646 does not disclose: (wherein the trivial section comprises of games and puzzles, the trivial section being unlocked for a limited period during the digital media content.)  
Postrel4049 teaches:
The reward content may be in any format that would elicit some type of response suitable for establishing that a viewer has watched and/or listened to an advertisement or a certain part of a television show. Thus, the reward content may include clues that are embedded within the ad or show, questions, answers to questions, trivia, code words or numbers, etc. (see at least Postrel4049, ¶20). 
Trivia questions get unlocked (the trivial section being unlocked) in response to the viewer watching and paying attention (see at least Postrel4049, ¶64, "LOG ONTO APPLE.COM AND ENTER THE COLOR OF THE IPOD IN THIS AD AND GET A FREE DOWNLOAD OF A NEW SONG"); (see also Postrel4049, ¶30, “The viewer also presents the required reward response to the merchant, for example by entering an answer to a trivia question presented during an advertisement sponsored by the merchant being visited by the viewer.”).
Postrel4049 further teaches: The reward content may be a directive to call an 800 toll free number within a certain time frame ((for a limited period) to obtain a prize or reward points on the viewer's account (see at least Postrel4049, ¶20) 
Pal0794 additionally teaches: Digital media content playback is interrupted by commercials, and playback is not resumed again until the viewer answers questions about the commercials (“the trivial section being unlocked for a limited period during the digital media content” as claimed).
In particular, Pal0794 discloses: 
An interactive electronic question, answer, or task solving advertising dialog system that restricts, interrupts, prevents, prevents access to electronic content. This interruption may be interrupted or stopped at any time from the media or data storage device to the display monitor, screen or speaker through the graphics card or sound card by any appropriate hardware or software technical solutions. (see at least Pal0794, 2:28-32).
A first possible embodiment, via television or the Internet, is that the viewer registers and then logs in with his or her name and / or password and either a SIM card or any other smartcard chip or database identifier at the content provider. (see at least Pal0794, 2:61-62).
The viewer then watches movies or interesting content that may be received via cable or over the air from satellite or terrestrial broadcast, or otherwise, in real or off time, and the broadcaster or its agent or partner checks the viewer's channel loyalty and makes the viewer dependent on the content. Thereafter, broadcasting, or projection playback may be interrupted by at least one or more commercials and advertising content which are either manually or automatically controlled by the control units integrated in the system. At the beginning, during, or at the end of the advertisement, the viewer receives a question or task that they need to answer or solve in order to continue watching, listening to, or accessing the movie or content of interest to the viewer. Otherwise, the playback or eavesdropping of content that is of interest to the viewer will be interrupted electronically, or the accessibility of the viewer will be partially or completely impaired. (see at least Pal0794, 2:63-68).
The service provider or associate or agent who participates in the process, system, checks the viewer's channel fidelity and interrupts the movie (Content 2) and forces the viewer to interact with the content (content 1) when interrupted by commercials. Once the viewer has become aware of the content of the advertisement and through its interactive actions, he has proven through his responses to evaluations of his broadcast and hard and software control systems that he will continue to have access to Content 2. (see at least Pal0794, 2:70-73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the trivia questions feature of the combined system of Postrel4049, Ellanti8716 and Salvatori5646 to implement the teaching of Pal0794 of unlocking the trivial section for a limited period during the digital media content, since this feature solves the problem of viewers simply not paying attention to the message of the commercials (see at least Pal0794, 2:8-11, 2:29-31).

Regarding claim 2, Postrel4049 in view of Ellanti8716, Salvatori5646 and Pal0794 discloses: All the limitations of the corresponding parent claims (claims 1) as per the above rejection statements.
Postrel4049 further discloses:
(wherein the providing the loyalty program step further comprises interacting using surveys, questions and answer sessions, puzzles, and games). (see at least Postrel4049, ¶17, 20, see also ¶27-28, 31, 60, 64, 74).

Regarding claim 4, Postrel4049 in view of Ellanti8716, Salvatori5646 and Pal0794 discloses: All the limitations of the corresponding parent claims (claims 1) as per the above rejection statements.
Postrel4049 further discloses: (wherein the digital media content comprises a web-based advertising tracking system). (see at least Postrel4049, ¶31, 75-76, 115, 154).

Regarding claim 5, Postrel4049 in view of Ellanti8716, Salvatori5646 and Pal0794 discloses: All the limitations of the corresponding parent claims (claims 1) as per the above rejection statements.
Postrel4049 further discloses: (wherein the digital media content comprises a web-based loyalty program). (see at least Postrel4049, ¶30-31, 64, 93).
 
Regarding claim 6, Postrel4049 in view of Ellanti8716, Salvatori5646 and Pal0794 discloses: All the limitations of the corresponding parent claims (claims 1) as per the above rejection statements.
Postrel4049 does not explicitly disclose:
 (wherein the remote control functionality facilitates skipping or time shifting of at least some of the digital media content). (see at least Postrel4049, ¶30-31, 64, 93).
However, Postrel4049 teaches that a well-known problem in the art is the ability for content viewers to skip or fast-forward advertising/commercials via various time shifting techniques (Postrel4049, ¶4-5). Content is provided to viewers via television broadcast (Postrel4049, ¶16) . 
In addition, Ellanti8716 teaches a digital media advertising implementation in which DVD-type mediums are compiled with content as well as both skippable and non-skippable advertisement slots (see at least Ellanti8716, ¶69). Ellanti8716 also teaches that the digital content can be distributed on various forms of digital media including DVDs, file downloads, VOD or streaming (see at least Ellanti8716, ¶61). Ellanti8716 teaches the DVD medium and DVD players utilized include Internet capabilities allowing for content interaction (e.g. selecting hyperlinked advertisement content) (see at least Ellanti8716, ¶79, 118, 140-142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Postrel4049 to include the specific capability of disabling remote control functionality of the claim. The rationale for combining in this manner is that both Postrel4049 and Ellanti8716 teach the shortcomings in the art regarding users' ability to skip ad content are directed towards preventing advertisement skipping. Furthermore, the Examiner understands that implementing the disabling of remote control functionality teachings of Ellanti8716 is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Postrel4049 to implement the teachings of Ellanti8716 to further incentivize users to view and interact with advertisement content in addition to Ellanti's attempt to overcome the negative impact of skipping advertisements (Ellanti8716, ¶4-6). This is particularly reasonable as Postrel4049 (Postrel4049, ¶4-5) already discloses the known problem in the art of the ability for content viewers to skip or fast-forward advertising/commercials via various time shifting techniques.

Regarding claim 7, Postrel4049 in view of Ellanti8716, Salvatori5646 and Pal0794 discloses: All the limitations of the corresponding parent claims (claims 1) as per the above rejection statements.
Salvatori5646 discloses the method of claim 1 (as rejected above).
Postrel4049 does not explicitly disclose: (wherein the portion of the digital media content is an advertisement prior to one or more chapter points).
However, Postrel4049 teaches that content is provided to viewers via television broadcast (Postrel4049, ¶16) . Postrel4049 teaches that a viewer registers with the reward system (Postrel4049, ¶25, 115), and can subsequently log-in to participate in trivia-/question-based content (e.g. textual message superimposed on top of a program inviting the viewer to log into a rewards website to obtain reward points) (Postrel4049, ¶69, 72, 74-75).
In addition, ad/reward content can include a message such as "LOG ONTO APPLE.COM AND ENTER THE COLOR OF THE IPOD IN THIS AD AND GET A FREE DOWNLOAD OF A NEW SONG" via text entry box (Postrel4049, ¶64). Other possible mechanism include using remote control buttons to activate/trigger the reward process (Postrel4049, ¶60). The ad/reward content can include a keyword, a code number of the like, where the viewer can enter a special code to receive reward points (Postrel4049, ¶60, 69). Postrel4049 teaches that its reward points are traceable to show that the data entered by the user (i.e. code) to obtain the reward points would be linked to that show by the program operator (e.g. so when the viewer enters code "12345", the system will understand that the viewer has just watched a certain new show, since that code word was provided during broadcast of that new show) (Postrel4049, ¶75).
In addition, Ellanti8716 teaches a digital media advertising implementation in which DVD-type mediums are compiled with content as well as both skippable and non-skippable advertisement slots (see at least Ellanti8716, ¶69). Ellanti8716 also teaches that the digital content can be distributed on various forms of digital media including DVDs, file downloads, VOD or streaming (see at least Ellanti8716, ¶61). Ellanti8716 teaches the DVD medium and DVD players utilized include Internet capabilities allowing for content interaction (e.g. selecting hyperlinked advertisement content) (see at least Ellanti8716, ¶79, 118, 140-142). Finally, Ellanti8716 teaches the advertising content are associated with DVD chapter data (see at least Ellanti8716, ¶7102-108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Postrel4049 to include the specific physical medium element and the use thereof, and the specific chapter points limitations of the claim. The rationale for combining in this manner is that both Postrel4049 and Ellanti8716are directed towards implementations of digital media advertising, and teach the shortcomings in the art regarding users' ability to skip ad content are directed towards preventing advertisement skipping. Furthermore, the Examiner notes that as per a KSR "B" rationale, it would have been obvious for Postrel4049 to implement the specific DVD-type medium and chapter-associated ad teachings of Ellanti8716, since this would be a simple substitution of one known element (i.e. interactive television broadcasted content and integrated ad content in Postrel4049) for another (i.e. interactive DVD-type digital medium content and chapter-associated ad content in Ellanti8716) to obtain the predictable result of having another distribution format with its common ad insertion method related to DVD chapter elements to implement as a modified technique. This is particularly reasonable as Ellanti8716 already teaches the versatility and substitution of these kinds of distribution formats.


Response to Arguments

Applicant's arguments have been fully considered.

35 U.S.C. 102/103
New grounds of rejection are presented. Applicant's arguments are considered moot in view of the new grounds of rejection above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681